UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 DEBORA BAYNE, and all other persons similarly
 situated,

                Plaintiff,

 – against –                                               No. 18-CV-3591 (MKB) (RER)

 NAPW, INC. d/b/a National Association of                          Hon. Margo K. Brodie
 Professional Women and d/b/a International                       Hon. Ramon E. Reyes, Jr.
 Association of Women, and
 PROFESSIONAL DIVERSITY NETWORK, INC.
 d/b/a National Association of Professional Women
 and d/b/a International Association of Women,

                Defendants.


                      DEFENDANT NAPW, INC. d/b/a
          NATIONAL ASSOCIATION OF PROFESSIONAL WOMEN AND
   d/b/a INTERNATIONAL ASSOCIATION OF WOMEN, AND PROFESSIONAL
DIVERSITY NETWORK, INC. d/b/a NATIONAL ASSOCIATION OF PROFESSIONAL
      WOMEN AND d/b/a INTERNATIONAL ASSOCIATION OF WOMEN’S
                   MOTION FOR PROTECTIVE ORDER

       Pursuant to Federal Rule of Civil Procedure 26(c), National Association of Professional

Women, Inc. (“NAPW”) and Professional Diversity Network, Inc. (“PDN”) (separately

“Defendant” and collectively "Defendants"), moves for a protective order to prohibit witnesses

from attending other witnesses' depositions, discussing their deposition testimony with other

witnesses, and reading other witnesses' deposition transcripts, and to prevent Plaintiffs' counsel

from informing witnesses about the substance of the deposition testimony of any other witness until

after the witness (with whom such discussions are had) has been deposed. In support of this motion,

Defendants states as follows:



                                                1
                                     INTRODUCTION

       On November 5, 2019, Defendants NAPW, Inc. and PDN, Inc. took the deposition of

named Plaintiff Debora Bayne. Opt-in plaintiff Melanie Farris was scheduled to be deposed

on November 6, 2019. However, on November 5, 2019, prior to her own deposition and over

Defendants’ objection, Ms. Farris attended the deposition of Ms. Bayne. See Transcript of

Deposition Testimony of Melanie Farris dated November 6, 2019, 12:9-11, attached as

Exhibit A; and Transcript of Deposition Testimony of Debora Bayne dated November 5,

2019, 2:13 and 4:15-20, attached as Exhibit B.

       Defendants believe permitting witnesses who have not taken their depositions to

attend other witnesses' depositions is inappropriate, and unnecessarily taints the pursuit of

truth through the legal system. First, by attending depositions of other witnesses, the

witnesses yet to be deposed are likely to use the experience to improperly adjust and/or

otherwise tailor their own testimony. Second, Plaintiff Bayne and Opt-in Plaintiff Farris are

close friends, and have actively sought to engage each other, and solicit the participation of

other former employees of Defendant, through a distorted sense of camaraderie. Third, equity

and fairness requires that witnesses testify only to matters within their independent

recollections, without any influence from statements made from other witnesses. And,

witnesses who were asserting their positions, opinions or thoughts to other witnesses should

not attend depositions for the sake of justice and fairness, to avoid undue prejudice to

Defendants.

                                       ARGUMENT

       Fed. R. Civ. P. 26(c)(1) states that the court may, for good cause, issue an order to

protect a party or person from annoyance, embarrassment, oppression, or undue burden or

expense ... designating the persons who maybe present while the discovery is conducted ....".

                                              2
Also, it is well settled that a court may issue a protective order to sequester witnesses from

a deposition. Fed.R.Civ.P. 26(c)(5); Dade v. Willis, 1998 U.S. Dist. LEXIS 5941, No. 95-

6869, 1998 WL 260270 (E.D. Pa. Apr. 20, 1998); Galella v. Onassis, 487 F.2d 986, 997 (2d

Cir. 1973). In excluding parties from a deposition, the court will do so only upon a showing

of "extraordinary circumstances." Dade, at *1. "In making this determination, courts must

engage in detailed analyses of the circumstances of the parties and issues involved, and

require a specific showing of good cause by the movant." Id. (citing Galella, at 997; BCI

Commun. Sys., Inc. v. Bell Atlanticom Sys., Inc., 112 F.R.D. 154, 160 (N.D. Ala. 1986);

Kerschbaumer v. Bell, 112 F.R.D. 426, 426-27 (D.D.C. 1986)).

       In order to show good cause, "the parties seeking protection must show that specific

prejudice or harm will result if no protective order is granted." Buehrle v. City of O'Fallon,

MO, 2011 U.S. Dist. LEXIS 11972, 2011 WL 529922, at *2 (E.D. Mo. Feb. 8, 2011). Also,

the court may find a showing of “good cause” “upon a specific showing that some harm or

prejudice might occur to a party or the deponent through the disclosure of secret or sensitive

information learned by virtue of their attendance.” Bell ex rel. Estate of Bell v. Board of

Educ. of County of Fayette, 225 F.R.D. 186, 196 (S.D. W.V. 2004). Further, essential to the

determination of good cause involves credibility and trustworthiness:

       Sequestration will deny to the dishonest witness the advantage of observing the
       experience of other witnesses as they give their testimony on direct examination and
       are confronted with contradictions or evasions under cross-examination. At the least,
       it will make available the raw reactions and the individual recollection of each witness
       unaided by the stimulation of the evidence of any other witness.

       Smith v. Ramsey, No. 2:13-cv-00326, 2016 U.S. Dist. LEXIS 70434, at *23 (E.D. Pa.

May 31, 2016) (citing Dunlap v. Reading Company, 30 F.R.D. 129 (E.D. Pa. 1962)).

       Here, Defendants seeks this protective order because of a high risk that the witness'

testimony may be influenced, even unintentionally, if they were allowed to attend the other

                                              3
witnesses' deposition. Providing yet to be deposed witnesses the advantage of observing the

experience of other witnesses, is highly prejudicial and detrimental to the Defendants.

       Ms. Farris testified at her deposition that she encouraged other former employees of

NAPW to participate in the lawsuit by contacting them. (Farris Dep. 101:6-103:21). One of

the former employees Ms. Farris contacted was Ms. Bayne. (Farris Dep. 101:9-10). Ms.

Farris discussed with Ms. Bayne about their paychecks from NAPW (Farris Dep. 113:22-

14), and then decided to file this lawsuit (Farris Dep. 98:1-2). Particularly troubling is that

Ms. Farris actively reached out to the potential plaintiffs to, at a minimum, encourage them

to join this lawsuit. In so doing, it is reasonably likely that Ms. Farris also asserted her own

personal position, thoughts and opinions while conversing with the other witnesses. As Ms.

Farris has already played an essential role in this lawsuit, allowing her to attend Ms. Bayne’s

testimony provided Ms. Farris the ability to alter and/or otherwise modify her testimony. If

the Court continues to allow witnesses to attend the depositions of other witnesses prior to

each witness’s own deposition, the likelihood that some witnesses will be influenced by the

presence of other witnesses is reasonably certain. Some witness might not be able to express

her/his/their own thoughts or opinions, or even state the facts as s/he/they recall them because

of the unnecessary influence of, and exposure to, the testimony of another witness.

       Moreover, the witnesses in this case have personal relationships with each other,

having worked together for the Defendant. Specifically, Ms. Farris also stated on the record

that “[t]he whole company were personal friends.” (Farris Dep. 101:4-5). Ms. Farris also

testified in her deposition that she was “very close” to Ms. Bayne, and that they even “share

family circumstances.” (Bayne Dep. 100:12-101:3). Such relationships can form a sense of

camaraderie, loyalty and allegiance that can be unfair and prejudicial to the Defendants. See



                                               4
Dade, at *2 (court considered relationship between parties and the fact that the matters were

solely within the knowledge of the parties in granting protective order).

       Notably, excluding witnesses may be necessary where it is clear a group of witnesses

is trying to get its story down, see Dunlap v. Reading Co., 30 F.R.D. 129, 131-32 (E.D.

Padilla. 1962). Here, Ms. Farris testified in her deposition that the factual basis for this lawsuit

was because her “paystubs reflect sometimes no hours, sometimes forty, never over forty.” (Farris

Dep. 94:8-9). However, before she filed this lawsuit, Ms. Farris discussed this alleged paystub

issue with Ms. Bayne. (Farris Dep. 99:16-23). Ms. Farris also talked with several other former

employees. (Farris Dep. 101:6-103:21). As such, Farris herself did not have all the facts, and by

attending Ms. Bayne’s deposition, Ms. Farris was able to put the pieces of the puzzle together for

her own deposition. Moreover, since Ms. Farris has been talking with other former employees, it

is likely she has substantial influence over the other witnesses and their anticipated testimony. The

improper crafting of testimony will continue unless this Court enter the appropriate order.

       The Defendants' further request that the witnesses (1) not be permitted to discuss their

deposition testimony; (2) not be permitted to read the other deposition transcripts; and (3)

that Plaintiffs’ Counsel not discuss the substance of other depositions with the witnesses that

have yet give their deposition testimony. These requests merely prohibit the indirect

communication of information that the witnesses could obtain directly by attending the

depositions of others. This protective order is necessary to preclude witnesses from

influencing the testimony of other witnesses in a fashion that frustrates the truth seeking

contemplated by the discovery process, to the detriment and prejudice of the Defendants.

                                         CONCLUSION

       For the foregoing reasons, Defendants respectfully requests this Court to grant a protective

order preventing witnesses from attending another witness’s deposition, as well as providing

                                                 5
specific instruction for Plaintiffs’ Counsel to ensure that witnesses shall not have the opportunity

to review or otherwise be informed of the testimony given by another, until the subject witness’s

deposition is completed.



Dated: February 12, 2020                                      Respectfully submitted,



                                                             DINSMORE & SHOHL LLP
                                                             Johner T. Wilson III (Pro Hac Vice)
                                                             Jessica Chang (Pro Hac Vice)
                                                             222 W. Adams Street, Suite 3400
                                                             Chicago, IL 60606
                                                             Ph: (312) 372-6060
                                                             Fx: (312) 372-6085
                                                             JT.Wilson@dinsmore.com
                                                             Jessica.chang@dinsmore.com
                                                             Attorneys for Defendants




                                                 6
                                CERTIFICATE OF SERVICE


       I hereby certify that, on this 12 day of February, 2020, I caused a copy of the foregoing

Motion for Protective Order to be served on the counsel of record via the Court’s CM/ECF system.



Jack Newhouse
Michele Moreno
Virginia & Ambinder, LLP
40 Broad Street, 7th Floor
New York, New York 10004
jnewhouse@vandallp.com
mmoreno@vandallp.com
T 212 943 9080 | F 212 943 9082



                                                    Johner T. Wilson III




                                                7
